Citation Nr: 0839795	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for joint pain in the 
knees, legs, hips, hands, and shoulders, claimed as 
fibromyalgia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied service connection for joint 
pain in the knees, legs, hips, hands, and shoulders (claimed 
as fibromyalgia), and that assigned a noncompensable 
disability rating for GERD, after granting service connection 
for the same.  In February 2007, the rating assigned for GERD 
was to 10 percent, effective July 26, 2006 (date of claim).  
Since this increase did not constitute a full grant of the 
benefit sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran does not have a 
current diagnosis of fibromyalgia for purposes of 
establishing service connection, and the evidence does not 
reflect a history of joint pain in the knees, legs, hips, 
hands, or shoulders while the veteran was in service.

2.  The veteran's GERD is manifested by heartburn and 
indigestion.


CONCLUSIONS OF LAW

1. Joint pain in the knees, legs, hips, hands, and shoulders, 
claimed as fibromyalgia, was not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.111, 4.112, 4.113, 4.114, Diagnostic Code 7346 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Prior to the initial adjudication of the veteran's claims, a 
letter dated in September 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  This letter 
also provided the veteran with appropriate notice of how 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2007).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores does not apply to initial rating claims 
because VA's notice obligation was satisfied when the RO 
granted the veteran's claim for service connection. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an 'in-service event, injury or disease,' or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the veteran was 
afforded VA medical examinations in October 2006 to determine 
whether the veteran has fibromyalgia and to assess the 
severity of his GERD.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).


Service medical records are negative for any findings of 
complaints, treatment, or diagnosis of fibromyalgia or joint 
pain.  A December 1971 separation examination report 
indicates that the veteran's upper extremities, feet, and 
lower extremities were clinically normal.  The veteran denied 
any history of swollen or painful joints; arthritis, 
rheumatism, or bursitis; bone, joint, or other deformity; 
painful or 'trick' shoulder or elbow; 'trick' or locked knee; 
or foot trouble on the December 1971 separation medical 
history report. 

A March 2000 private medical record notes that the veteran 
had been having some achiness in his heels and his feet with 
his work.  The veteran also reported fatigue that was not 
severe.  This record assesses fatigue and arthralgia.  A May 
2001 private doctor's record noted that the veteran had a 
shoulder injury a number of years ago.  A February 2003 
private record notes that the veteran reported an aching 
right shoulder.  It was also noted the veteran had aching in 
his left shoulder and right hip.  A March 2004 private 
medical record notes that he had some aching in his right 
shoulder and hip and that the veteran had no injury in that 
area.  This note includes an assessment of arthralgia.

An October 2006 VA muscles examination report found 
musculoskeletal pain limited primarily to the right buttock 
area.  The examiner stated that the veteran did not have 
fibromyalgia based on his current history and physical 
presentation.  She noted that fibromyalgia is a widespread 
musculoskeletal disease process that occurs both above and 
below the waist and bilaterally, while the veteran only had 
demonstrable difficulty in the right buttock area.  The 
examiner concluded that the veteran's symptoms were from a 
localized insertional region and were not systemic 
fibromyalgia.

The Board finds that service connection for joint pain in the 
knees, legs, hips, hands, and shoulders, claimed as 
fibromyalgia, is not warranted.  With respect to the 
fibromyalgia claim itself, the Board finds that the competent 
and probative evidence of record does not reflect that the 
veteran has been diagnosed with fibromyalgia.  The October 
2006 VA examination report specifically finds that the 
veteran does not have fibromyalgia, noting that the veteran's 
only pertinent symptoms were confined to his right buttock.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (a condition or injury occurred in service alone is 
not enough, there must be a current disability resulting from 
that condition or injury), Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present 
disability, there can be no valid claim).  Although the 
veteran has expressed his own opinion that he currently 
suffers from fibromyalgia, the Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board may consider only independent medical evidence to 
support its findings, and there is no favorable medical 
evidence to substantiate the claim of service connection for 
fibromyalgia.  Service connection for fibromyalgia must 
therefore be denied.

The Board has also considered whether service connection may 
be awarded for joint pain.  To this end, the Board notes that 
the veteran's post-service medical records demonstrate that 
he has been treated for symptoms of pain associated with both 
shoulders, his right hip, his heels, and his feet.  As 
indicated above, however, the veteran's service medical 
records show no complaints of or treatment for symptoms 
associated with any of these areas.  In the absence of 
evidence of an in-service disease or injury, service 
connection is not warranted.  Further, to the extent that the 
veteran is claiming generalized pain in those extremities, 
pain alone does not in and of itself constitute a disability 
for which service connection may be granted when there is no 
sufficient factual showing that the pain derives from an in-
service injury or disease.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation of GERD originated from 
the RO decision that granted service connection for that 
disability.  The claim therefore stems from the initial 
rating assigned to that disability.  Separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instructions under the title 'Diseases of the Digestive 
System' do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Board finds that the use of Diagnostic Code 7346, for 
rating the veteran's gastroesophageal reflux disease is most 
appropriate because the functions affected, anatomical 
localization, and symptomatology of that disorder are closely 
analogous to a hiatal hernia.  Under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, a hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity, a 10 
percent rating is warranted.  With persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, a 30 
percent rating is warranted.  Symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health, warrant a 60 percent rating.

The relevant evidence of record for this issue comes from an 
October 2006 VA digestive conditions examination report.  
This report notes that the veteran has a non-stop acidic 
feeling in his stomach.  He reported that Alka seltzer, Pepto 
Bismol tabs, string cheese, and occasionally ice cream help 
with his upper epigastric pain.  He reported that flare ups 
occur approximately once per week and normally last for a 
couple of hours until he takes his Alka seltzer.  He 
occasionally gets a sore throat with a bitter, acidic taste 
in his mouth.

The veteran reported indigestion and heartburn.  In relevant 
part, he reported no nausea, vomiting, dysphagia, 
hematemesis, or melena.   His abdomen was found to be normal, 
as were his bowel sounds.  There was no tenderness or other 
abnormality of auscultation.  There was no palpable mass, 
ventral hernia, ascites, or abdominal guarding.  No muscle or 
joint pain was noted.


The veteran reported that he lost no time from his employment 
in the past twelve months due to his GERD.  No significant 
effects on the veteran's usual occupation were noted.  It was 
noted that the veteran reported abdominal pain and pressure 
at work and that he takes Alka seltzer for relief.  He 
reported that this disability has a moderate effect on his 
feeding, but no other impairment was noted.

The Board finds that the GERD symptoms described by the 
October 2006 VA examination report most closely approximate 
the 10 percent rating criteria.  The veteran's disability is 
characterized by indigestion and pyrosis, symptoms that are 
adequately compensated by the 10 percent rating.  According 
to the pertinent rating criteria, an evaluation of 30 percent 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The evidence does not 
reflect that the veteran experiences dysphagia, 
regurgitation, or substernal or arm or shoulder pain.  Nor 
may the symptoms described in the VA examination report be 
otherwise characterized as productive of considerable health 
impairment.  The Board therefore finds that the veteran does 
not satisfy the 30 percent rating criteria.

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for GERD is not warranted.  The preponderance 
of the evidence is against the claim, and the claim must be 
denied.

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected GERD is inadequate.  A comparison between the level 
of severity and symptomatology of the veteran's GERD with the 
established criteria found in the rating schedule for 
gastrointestinal disabilities (hiatal hernia) shows that the 
rating criteria reasonably describes the veteran's disability 
level and symptomatology as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his GERD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the GERD itself markedly impacted 
his ability to perform his job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to service connection for joint pain in the 
knees, legs, hips, hands, and shoulders, claimed as 
fibromyalgia, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for GERD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


